                         Hfn tl^e ?l9[ntteti States! Bts(ttrtct Court
                        :lfor t|ie ^outl^em 29tOtrtct ot Georgia
                                    l^opcrooo 29tiits(ton

              JAMAL E. COLLINS,

                         Plaintiff,                           CIVIL ACTION NO.: 5:18-cv-73




              THOMAS FERRELL; and ELIZABETH
              MARTYN,

                         Defendants.



                                                 ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.         Dkt. No. 24.   No party to this action filed

              Objections to this Report and Recommendation.          Accordingly, the

              Court ADOPTS the Magistrate Judge's Report and Recommendation,

              DISMISSES Plaintiff's monetary damages claims against Defendants

              in their official capacities, DENIES Plaintiff's Motion for

              Preliminary Injunction, and DENIES Plaintiff in forma pauperis

              status on appeal as to these dismissed claims.




AO 72A
(Rev. 8/82)
                  Plaintiff's deliberate indifference claims against

              Defendants remain pending.

                  SO ORDERED, this            ^a^of      /Vu^               / 2019




                                              ,ISA l^BEY WOOD, JUDGE
                                           'ED STATES^TrrSTRICT COURT
                                           ITHERN   DISTRICT   OF GEORGIA




AO 72A
(Rev. 8/82)
